Case 1:19-cr-00373-PGG Document 113 Filed 01/02/20 Page 1 of 6

LAW OFFICES

Scott A. SREBNICK, P.A.

 

 

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard
* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131
January 2, 2020 Tel: 305-285-9019

Fax: 305-377-9937
E-mail: scou@srebnicklaw.com

Via ECF www.srebnicklaw.com
Honorable Paul G. Gardephe

United States District Judge

Thurgood Marshall U.S. Courthouse

40 Foley Square

New York, NY 10007

Re: United States v. Avenatti, No. 81 19 Cr. 373 (PGG)

Response to Government’s Supplemental Expert Summary,
Pursuant to Court Order of December 20, 2019 (Dkt. No. 105)

Dear Judge Gardephe:

Pursuant to the Court’s Order of December 20, 2019 (Dkt. No. 105}, we make this
submission in response to the government’s supplemental summary of the expert opinions that
the government expects to offer in its case-in-chief at trial. (Dkt. No. 110). Specifically, Mr.
Avenatti continues to object to any legal expert testimony in this case and renews his motion
to exclude the government’s legal expert testimony in its entirety. (Dkt. No. 82).

1. Legal Expert Testimony Should be Excluded

At the outset, the government’s supplemental summary fails to adequately address
several issues discussed at the hearing of December 17, 2019. First, although the Court
indicated that it would likely allow only one expert, the government has failed to identify
which of its two experts it expects to call to testify at trial. Thus, less than three weeks before
trial, undersigned counsel are faced with the prospect of researching the background, writings,
and prior testimony of two different experts on the same wide array of subjects. Further, the
government should not be permitted to avoid the Court’s ruling by now designating one of the
experts as a “rebuttal” expert to Mr. Avenatti’s rebuttal expert.

Second, the government’s supplemental summary makes clear that the government is
indeed seeking to convert this case into an attorney grievance proceeding, notwithstanding the
Court’s express disinclination to allow ethics rules to take over the trial. (Tr. 12/17/19, at pp.
10-11). The government proposes to have its legal expert provide the equivalent of a CLE
seminar on the law of lawyering about a broad array of topics. The government’s supplemental
summary provides that the legal expert will be asked to identify multiple ways in which a
lawyer generally: a) violates the duty of confidentiality (Dkt. No. 110:5); b) disregards the
scope of representation and allocation of authority (Dkt. No. 110:7); c) violates the duty of
diligence (Dkt. No. 110:7); d) fails to adequately communicate with clients; (Dkt. No. 110:8-

1
Case 1:19-cr-00373-PGG Document 113 Filed 01/02/20 Page 2 of 6

9); e) violates the duty of loyalty (Dkt. No. 110:11); f) violates the business transactions rule
(Dkt. No. 110:12); g) misuses a client’s confidential information; h) fails in his/her duty as an
advisor (Dkt. No. 110:13); i) violates the rule against threatening criminal charges (Dkt. No.
110:13); and j) commits misconduct related to negotiations with an adverse party in a civil
matter (Dkt. No. 110:14). The obvious implication to the jury will be that Mr. Avenatti
violated each of those duties or rules.

Third, although the government disclaims any intent to ask “hypothetical questions in
a manner that tracks the specific allegations in this case or otherwise [] assume[s] the truth of
the allegations of misconduct in this case,” the government says it “intends to ask its expert to
provide illustrative examples or to answer hypothetical questions intended to assist the jury in
understanding the meaning and scope of pertinent duties or rules.” (Dkt. No. 110:3). Yet, the
supplemental summary provides no details about any hypotheticals, even though the Court
made it clear that such information was to be provided in the supplemental disclosure. Instead,
the government provides “examples” of five broad questions which it may ask its legal expert;
presumably, the expert will then provide a tutorial on what an attorney must do in a variety of
yet-to-be-disclosed hypothetical scenarios. (Dkt. No. 110:3).' The debate about hypotheticals
captures a fundamental probiem with allowing any legal expert testimony in this case. If the
hypothetical is tethered to the facts of the case or seeks to mirror some of the facts of this case,
it is inadmissible under the extensive body of case law set forth in Mr. Avenatti’s original
memorandum of law that deals with the unique category of legal experts and the issue of
infringing on the role of the jury, about which the Court has already expressed significant
concern. (Dkt. No. 82:11-15). If the hypothetical is divorced from the facts of the case, it
would be irrelevant, confusing to the jury, and a waste of time.

Mr. Avenatti’s primary objection is that legal expert testimony that interprets laws,
rules, and case law usurps the role of the court and is inadmissible against a criminal defendant.
The government acknowledges that the California Rules have the force of law, that the duties
about which the expert intends to testify have been “developed through cases, bar opinions,
commentaries, and other authorities,” and that its expert plans to “explain the meaning of
pertinent California Rules.” (Dkt. No. 110:5). The government further admits that it may have
the legal expert testify about terms such as “fraud” and “fraudulent” that will be the subject of
instructions that the Court itself will have to give. (Dkt. No. 110:6). Thus, the government’s
proposed legal expert testimony is hoisted by its own petard. “Each courtroom comes
equipped with a ‘legal expert,’ called a judge, and it is his or her province alone to instruct the
jury on the relevant legal standards.” Burkhart v. Washington Metropolitan Area Transit
Authority, 112 F.3d 1207, 1213 (D.C. Cir. 1997) (citing Marx & Co. v. Diners’ Club, Inc., 550
F.2d 505, 509-10 (2d Cir. 1977); see also CDX Liquidating Trust ex rel CDX Liquidating

 

‘The government’s citation to United States v. Muzaffar, 714 F. App’x 52, 55 (2d Cir. 2017) (Dkt.
No. 110:3), is curious inasmuch as the Second Circuit rejected the defendants’ challenge to their
structuring conviction based on a money laundering expert’s use of a hypothetical that closely
matched the facts because “the District Court halted the line of questioning and issued a limiting
instruction, informing the jury that [the expert’s] testimony should not be taken ‘as indicating
anything about the alleged intent of these particular defendants.’”

2
Case 1:19-cr-00373-PGG Document 113 Filed 01/02/20 Page 3 of 6

Trustee v. Venrock Associates, 411 B.R. 571, 585 (N.D. Ill. 2009) (“[I]n a trial there is only
one legal expert — the judge .... Allowing experts to testify about their interpretations of the
law would usurp the judge’s role as law-giver, and ‘[i]t is not for witnesses to instruct the jury
as to applicable principles of law, but the judge.’”) (internal citations omitted). Expert
testimony interpreting laws and rules and providing the jury examples of when such laws and
rules are violated — whether or not the examples closely match the facts of the case -- is patently
improper.

To be sure, the Second Circuit has “consistently held” that “expert testimony that
usurps either the role of the trial judge in instructing the jury as to the applicable law oer the
role of the jury in applying that law to the facts before it, by definition does not aid the jury in
making a decision.” Nimely v. City of New York, 414 F.3d 381, 397 (2d Cir. 2005) (citation
and internal quotations omitted) (emphasis added). As a result, the Second Circuit has
uniformly rejected testimony from legal experts about legal concepts, ethics, rules of
professional responsibility, and fiduciary duties. See Bernstein v. Bernstein Litowitz Berger &
Grossman LEP, 814 F.3d 132, 144 (2d Cir. 2016) (“As a threshold matter, we note that
defendants rely in large part on the conclusions of their legal-ethics expert made in a
declaration filed in the district court. We do not consider arguments based on this declaration
because of our longstanding rule that expert testimony on issues of domestic law is not to be
considered.”); Amnesty Int'l USA v. Clapper, 638 F.3d 118, 128 n.12 (2d Cir. 2011) (holding
that the court was “not compelled to accept” a legal-ethics expert’s declaration regarding
whether an ethical duty had been triggered, because the question was for the court), rev'd on
other grds., US. 133 S. Ct. 1138 (2013)); GST Telecomm., Inc. v. Irwin, 192 F.R.D.
109, 111 (S.D.N.Y. 2000) (stating that “testimony of legal experts on ethics in the profession
is hardly an occasion for which credible experts supply legal opinions”) (citation and quotation
marks omitted); Joffe v. King & Spalding LLP, No. 17-CV-3392 (VEC), 2019 WL 4673554
(S.D.N.Y. Sept. 24, 2019).

 

As one district court has noted, “[t}he rule prohibiting experts from providing their legal
opinions or conclusions is ‘so well-established that it is often deemed a basic premise or
assumption of evidence law—a kind of axiomatic principle.’” Jn re Initial Public Offering
Securities Litigation, 174 F.Supp.2d 61, 64 (S.D.N.Y. 2001) (citing Thomas Baker, “The
Impropriety of Expert Witness Testimony on the Law,” 40 U. Kan. L.Rev. 325, 352 (1992)).
“In fact, every circuit has explicitly held that experts may not invade the court’s province by
testifying on issues of law.” Jd. at 64; see, e.g., United States v. Monaghan. 648 F.Supp.2d
658, 662 (E.D.Pa. 2009) (“There is no reason why an expert, instead of the Court, would be
needed to explain the laws in this case to the jury.”).

The government intends to ask the jury to “consider any evidence that the defendant
violated the rules that apply to attorneys or intentionally did not disclose, or concealed,
material information about a financial or personal conflict of interest, money received, or any
behavior indicating consciousness of guilt as evidence of the defendant’s state of mind.” (Dkt.
No. 111:13-14; Dkt. No. 95:31). Yet, under the government’s proposal, those rules and the
interpretation of them will be coming from an expert witness without so much as a charge
conference to determine whether: a) the fact evidence admitted at trial supports the admission

3
Case 1:19-cr-00373-PGG Document 113 Filed 01/02/20 Page 4 of 6

of expert testimony about a particular rule; b) the expert testimony about the rules is in accord
with the law; and c) the expert testimony consists of a balanced discussion about the law similar
to that which would be required of the court’s jury instructions. See generally United States
v. Dove, 916 F.2d 41, 45 (2d Cir. 1990) (reversing conviction for instructional error and
discussing the need to give balanced instructions on the law). While the Court indicated at the
December 17, 2019, hearing that “it’s very difficult to have a discussion about what the jury
instructions are going to be before the judge has heard the evidence,” (Tr. 12/17/19, at 49), the
government proposes to use its expert’s interpretation of the law as the evidence itself.

A few examples illustrate the danger of allowing expert testimony about, and
interpreting, rules, statutes, and case law. The government proposes to have its expert testify
that “[a]n offer or expression of willingness to settle a client’s potential civil claim for a
particular sum of money, made by an individual with apparent authorization to settle the claim,
generally constitutes such a [significant] development” that must be communicated to the
client under the Commentary to Cal. R. Prof. Conduct 1.4.1. (Dkt. No. 110:9). This proposed
expert testimony is plainly directed at Nike attorney Scott Wilson’s statement at the recorded
meeting on Thursday, March 21, 2019, regarding whether the $1.5 million payment to Coach
Franklin would be the “sticking point” or the “stumbling block” (whatever that means), (Dkt.
No. 72:10). But whether a plaintiff's lawyer must immediately disclose an ambiguous
“sticking point” or “stumbling block” comment made by an outside lawyer of a Fortune 100
company, where any settlement offer or agreement must go through an extensive process that
includes approvals by the General Counsel’s office and possibly even the Board of Directors
requires a greater understanding of the nuances of what constitutes an “offer” and when
“apparent authorization” exists. Under the government’s proposed jury instruction, the risk is
intolerable that the jury would find that Mr. Avenatti had “consciousness of guilt” on the basis
of the legal expert’s incomplete interpretation of the Commentary to a particular ethics rule.

As another example, the government proposes to have its expert testify that, absent
informed consent, a lawyer may not reveal or disclose confidential information “except where
necessary to prevent a criminal act likely to result in death or substantial bodily harm.” (Dkt.
No. 110:10), It is not clear to which “confidential information” of Coach Gary Franklin or to
which revelation or disclosure by Mr. Avenatti the government is even referring in this case.
Is the “confidential information” the evidence (i.e., text messages, redacted bank statements,
fake invoices) that would be the sine gua non of Coach Franklin’s contemplated lawsuit against
Nike in the event the matter did not settle? Is the alleged improper disclosure Mr. Avenatti
allowing one Nike lawyer to review that evidence at a confidential settlement meeting that all
parties agreed would be covered by Rule 408? Moreover, what constitutes “informed consent”
is itself an issue that has its own set of legal principles. For example, the Rules recognize the
principle of “implied consent” to disclosure of confidential information. See California Bar
Formal Opinion No. 1984-84, at n.5. Thus, even assuming that Coach Gary Franklin did not
expressly consent to the disclosure of that evidence (which we dispute), does the government
propose to have its legal expert opine on the circumstances in which “implied consent” is given
by the client? Who will define “implied consent” to the jury?
Case 1:19-cr-00373-PGG Document 113 Filed 01/02/20 Page 5 of 6

Reversing course from its prior notice, the government now claims that it would not
ask the expert to assume the truth of the allegations against Mr. Avenatti in this case “assuming
that the defendant does not open the door to such hypothetical questions by asking the
Government’s expert or his own to opine, whether in hypothetical form or otherwise, on the
specific allegations of this case, including what was said in certain meetings.” (Dkt. No.
110:3). Mr. Avenatti has no intention of asking the expert to opine about specific evidence.
But the government’s argument underscores why allowing any expert testimony on rules and
laws is fraught with grave risk and does not “assist the trier of fact” under Rule 702. To cross-
examine a legal expert whose testimony is based on rules, statutes, case law, and ethics
opinions, one must ask the expert about rules, statutes, case law, and ethics opinions. Yet, it
would hardly assist the trier of fact in deciding an extortion and honest services wire fraud case
to have counsel and an expert sparring about statutory construction and legislative intent
behind rules of professional conduct. Moreover, what if the competing legal experts disagree
about particular legal principles, such as the circumstances in which information is actually
confidential, or when “implied consent” may be given, or whether a conflict of interest is
waivable? How would the jury be expected to resolve those conflicts on questions of law?
Would the jury be deciding whose /egal analysis they believe based on credibility?

Our position is clear: the California Rules of Professional Conduct, and testimony about
them, are not relevant in this case and should be excluded. Under Skilling v. United States,
561 U.S. 358, 411 (2010), the only fiduciary duty that is relevant in an “honest services wire
fraud” case is the duty to not engage in bribery or kickbacks. Moreover, to the extent expert
testimony about a broad array of ethics rules is probative at all, it should be excluded under
Rule 403 because of “the uniquely important role that Rule 403 has to play in a district court’s
scrutiny of expert testimony, given the unique weight such evidence may have in a jury’s
deliberations.” Nimely, 414 F.3d at 397. To the extent this Court determines that any
California Bar rules are even relevant in this case, the Court should hold a charge conference
to determine what rules are relevant and how to instruct the jury on those rules in a balanced
fashion, incorporating the case law that interprets them, just as the Court intends to do with
respect to the offense instructions in the case.

Accordingly, the Court should exclude the government’s proposed legal expert
testimony in its entirety. If the Court is inclined to permit legal expert testimony, Mr. Avenatti
renews his request for a Daubert/Kumho hearing outside the presence of the jury for the Court
to evaluate the relevance and reliability of the testimony, and whether it would assist the trier
of fact, before allowing the government to embark down a perilous path.

2. Supplemental Defense Disclosure

In its supplemental summary, the government requests that Mr. Avenatti be ordered to
provide a supplemental disclosure with additional detail regarding the defense expert’s
opinions. At the December 17, 2019 hearing, however, the Court did not take issue with the
adequacy of the defense expert summary under Fed.R.Crim.P. 16(b)(1)(C), instead directing
the government to provide a “more detailed description of what you expect the testimony

5
Case 1:19-cr-00373-PGG Document 113 Filed 01/02/20 Page 6 of 6

would be in greater detail than the summary you previously provided, such that Mr. Srebnick
has a better understanding of exactly what will be elicited and so that he can present any
continuing concerns that he has to me and I can rule on the issue.” (Tr. 12/17/19, at pp. 19-
22). That is what we have done.

We would note, however, that although the government legal experts apparently have
not reviewed any of the case materials, the trial prosecutors have interviewed Coach Gary
Franklin and his advisor Jeffrey Auerbach (presumably on multiple occasions) and already
know what the substance of their testimony will be on direct examination about the attorney-
client meetings and the communications with Mr. Avenatti. Coach Franklin was the client and
Mr. Auerbach participated in meetings and phone calls with Mr. Avenatti. Thus, the trial
prosecutors are in the unique position to prepare their legal expert in a manner that the
prosecutors believe will align with what their fact witnesses will say about their
communications with Mr. Avenatti. Mr. Avenatti, however, does not know what Coach
Franklin and Mr. Auerbach have told the government (i.e. what was authorized, prohibited,
and the like). Because the admissibility of expert testimony is now at issue, and because the
legal expert testimony is all about the attorney-client relationship, undersigned counsel have
asked the government to disclose the reports of interviews of Coach Franklin and Mr.
Auerbach in advance of the agreed-to date of January 14, 2020, for disclosure of material
pursuant to 18 U.S.C. §3500. The government has not yet indicated whether it intends to
provide earlier disclosure.

Respectfully,

Scott A. Srebnick
Jose M. Quinon
E. Danya Perry
